                  FOR THE WESTERN DISTRICT OF PENNSYLVANIA

WILLIAM KAUFMAN, IRENE HARDING-
JESTER his wife,
                                                  19cv0520
              Plaintiffs,                         ELECTRONICALLY FILED

                      v.

JOHNSON & JOHNSON CONSUMER,
INC., RITE AID CORPORATION,

              Defendants.


                                  ORDER OF COURT
       AND NOW, this 30th day of May, 2019 the Court hereby GRANTS Plaintiffs’ Motion for

Remand (ECF 4) and remands this case back the Court of Common Pleas of Allegheny County

forthwith.

                                         SO ORDERED,

                                         s/Arthur J. Schwab
                                         Arthur J. Schwab
                                         United States District Judge




cc:    All ECF Registered Counsel of Record
